Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ). This action is in response to the amendments and arguments filed 06/16/2021 with amendments and arguments.	

2. 	Claims 1-18 are pending in the application. 
This action is final. 
Response to Arguments
3.	 Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicants arguments are directed to the setting up and evaluating of a system for compliance to a security standard. The rejection below now relies on Thakur for the limitations. While Moore and Cok broadly disclose application for presenting workflow status in a variety of application types, neither show the specific network compliance feature as amended. Nonetheless, in combination Moore and Cok diagramed workflows are not interpreted as limited to not be able to display a diagram workflow process that could be used in a compliance assessment system such as Thakur. Therefore, applicants arguments are not persuasive to the allow ability of the claims. Moreover, applicant’s amendments have necessitated this final rejection. 
	
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Fact Pattern
It is noted that the specification reveals many examples of the workflow being directed to a HIPAA process but none of the claims refer to such as a process. Rather the claims appear to refer to any workflow process and task. 
The present application discloses the following for each of the claimed elements
a.  Task – “is a piece of work to be done or undertaken” (Spec. 55)
b. Completed – “means a task has met some threshold for completion and completed does not necessarily mean nothing more to do for a task. “A task may be revisited by modifying the result of a previous task” (Spec. 55). A bolding indicates a task has been completed (Spec. 17). 

d. Workflow – a workflow may be simple in that there is a temporal arrangement of task or a workflow may have many branches. (Spec 57). 
e. Triggerable – “An outline of button 201 is solid, indicating button is triggerable” (Spec. 17). 
f. Not triggerable – A dashed outline of a button, indicating it is disabled (Spec. 18). 
g.  In presentation 500, “bolding is used to indicate bolding is used to indicate whether or not a task is complete, and dashed outlining is used to indicate buttons that are not triggerable. However, in practice, colors, icons, textures, borders, etc. can be used to indicate button states. Thus, the workflow 10 state represented in FIG. 5 can be alternatively represented as presentation 1000, shown in FIG. 10.”
The claims 1, 6 and 11, refers to a button in a workflow can cause a procedure to be initiated to complete a task where buttons, as defined can be any button (Spec. 56). Further, the claim does not appear to limit how a button may indicate that it is triggerable or complete, rather the claim appears to recite “indicating” broadly to the viewer that a button is triggerable or that a task has not completed. As shown above, the specification makes clear that while bolding may have been used in an embodiment that colors, icons, textures and borders can also be used to indicate to the user button states. Therefore, the skilled artisan prior to the effective date of the invention having the specification terms in front of them would interpret the orderings of tasks defining a compliance standard. Completion of said task has been met when some threshold of work is reached, and a button to be triggered when pressed. Said buttons can be displayed with triggerable indications that can be one of either bolding, colors, textures, borders, etc.  The rejection below follows such reasoning. If applicant disagrees with the interpretation, perhaps Applicant can supply a more specific disclosed section of the specification that disavows or narrows the meaning of said terms to be substantially different than that has been provided or where the rejection is inconsistent with the definitions provided herein (See MPEP 2111). 
6. 	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et. al. U.S. Patent Publication No. 20110231798 published Sept. 22, 2011, Or in the alternative as obvious over Moore et. al. U.S. Patent no. 7925985 issued Apr. 12, 2011, in view of Thakur et. al. U.S. Publication No. 201403311326 published Nov. 6, 2014.
	 
With respect to claims 1-5, claims 1-5 reflect a system comprising a computer readable media with instructions that when executed reflect a substantially similar set of steps as those recited in claims 6-10, thus in further view of the following are rejected along the same rationale. (See Para 3-4, Cok, computer based interface in view of Thakur device, medium and computer (Fig.2) or in the alternative, Moore Fig. 1-4).  
With respect to claims 11-18, claims 11-18 reflect a system comprising a computer readable media with instructions that when executed reflect a substantially similar set of steps as those recited in claims 6-10, thus in further view of the following are rejected along the same rationale. (See Para 3-4, Cok, computer based interface in view of Thakur device, medium and computer (Fig.2) or in the alternative, Moore Fig. 1-4, col. 19-20).  


In regard to Independent claim 6, Cok teaches a workflow guidance process comprising: 
Representing a workflow by displaying buttons, each of which, when triggered, initiates a procedure for completing a respective task of the workflow, at least one set of the buttons being spatially arranged in an order matching a temporal order for the respective tasks, each of the buttons, by its respective appearance, indicating whether or not it is currently triggerable, and whether or not the respective task has been completed (See Para 2, workflow diagram of a set of tasks displayed as spatially arranged (See figures 1A-1H, as one version or Fig. 2A-4, as a different alternative arrangement and Fig. 5-7F as alternatively other configurations of a workflow by displaying buttons). As explained in the prior art it is common to display icons displayed as a series of tasks as icons or buttons in an order (Fig. 10-11, Para 3-4). Cok explains the icons, lines and interactive graphics button icons are well known in the art
while, a first button is indicating that it is triggerable and that its respective first task is not complete,  and a second button is indicating that it is not triggerable and its respective second task is not complete and a third button is indicating that it is triggerable and its respective third task is not complete and said third task succeeds said second task, and wherein said third button is triggerable and said respective third button can be triggered to complete said third task when said second task has not been completed, then Triggering the first button so as to initiate a procedure for completing the first task and in response to completion of the first task, causing the first button to indicate that it is triggerable and that its respective first task is complete, and causing the second button to indicate that it is triggerable and that its second task is incomplete ( Para 28). Cok expressly states different tasks can be performed in a different order after the start task. Data from one task can determine whether subsequent tasks are performed and in what order. Some tasks can be repeated as shown in 1C, inactive icons 3 and 4 are selectable or triggerable, as icon 2 is selected but not complete (Para 29). As shown, Fig. 3c, indicated icons 3 and 4 are selectable with item 32. Completion can be indicated by various graphical forms (Para 31). Cok teaches the connected tasks, remaining tasks and new tasks can all be color coded to indicate status and temporal attributes. As shown in figure 1D, 1E and 1F, each task has a triggerable icon and indicators to a second and third icon can be selected even though the second task has not completed. As shown in Para 32-33 depending on the consequences in a step, an operator may have to not complete a step or go back to a step from another step, as a new task can be selected before a task is completed. Alternatively, as shown in figure 2a-4, the operator completes tasks sequentially verses the dynamic diagram with various orders in figure 1a-1h. However, as shown in fig. 2c and 2e, 2f, a user can back up to a task or as shown in fig. 3 connect to an out of sequence task to complete a task with the indicators 32A and 32B in figure 4, have related tasks. Further, as 
While, Cok teaches a task can be indicated as completed by either blinking, filling up, not blinking or an arrow in a diagram, the claim refers broadly to a task as being completed. Moore in this rejection is used to address the breadth of the terms “indicating that a button is triggerable” and the terms “not complete” vs “complete. In each of these terms an implied appearance on a graphical interface conveys the overall meaning. The skilled artisan prior to the effective date of the present application would understand that “graphically” one can indicate to a user through 
	For example, Moore teaches that process metadata can reflect a status of a step and its result (col. 2). Conditions or action can be displayed as “triggerable buttons or icons” within a process flow of group of related process actions (col. 2). Moore shows links can be displayed between objects (col. 3) and presenting information may be done with different visualizations. Moore teaches a process state can be shown as an icon (Fig. 5) so that a user can get a quick view as to the status of a process (col. 6). The display can reflect a number of status (col. 7). Moore teaches a guided procedure or set of steps can be shown (col. 13) where each object can be displayed with color, status and whether the item can be selected or not (col. 20). As shown (fig. 7-10 and associated col. 21-24) a visualization can be presented that can show where a first process when not completed can be related to a third icon that can be triggered even when the first and second task have not completed. Moore expressly teaches a guided workflow process that have workflow steps and actions (Col. 13) that supports process workflows. Said workflow provides for monitoring and analysis of the guided procedure. Moore teaches the user interface can present a guided procedure (col. 14) as a visualization as for example thumbnails of a business process including status indicators. As shown in Fig. 3, a workflow can be modeled and matched to a workflow actions (col. 16) that can be provided as iconic visualization of the workflow process (col. 17). Fig. 5, represents in iconic form with status each step in the workflow process (see col. 20-21).Each of the blocks in the process can be interacted with (fig. 6) and indicate status. Fig. 7-8, shows that blocks can be expanded to show tasks within them (col. 22). The combination of Cok task icons that provide the advantage of modeling a wide variety of tasks that inform the user of the current state (Cok, Para 44)  with the interface of Moore’s process 
Cok in view of Moore suggest the invention can be employed to complete a wide variety of tasks and other tasks and expressly teaches the order of the buttons corresponds to a normal temporal order of respective tasks such as those in ecommerce or entering personal information, or financial information (Cok Para 4-5, 28 and 34 and See Moore col. 16, lines 50-67; col. 17, lines 1-55; col. 20, lines 20-67; col. 21, lines 40-67) and where Moore suggests the navigation methods can be used in a variety of working environments and documents, but neither suggest where the tasks are specifically directed to:

Setting up and evaluating a cloud or network based computing system for compliance with security standards and representing a workflow of evaluating compliance to a security standard
defining a compliance standard , creating profiles, assigning objects to profiles and activating profiles. 
However, Thakur teaches a workflow system with status indications for evaluating compliance to a security standard (para 9, 24). In fact, Thakur expressly teaches making compliance work more transparent using a single screen view to track and report for compliance purposes. Thakur expressly teaches using a network scanner to determine vulnerabilities and then establishing a remediation process workflow (Para 22-30). Thakur teaches to comply with compliance remediation occurs. A ticket can be created (Para 34) where the VCA engine can audit to meet compliance requirements (Para 38). A user can establish the tests for ensuring compliance via a user interface (Para 39). The VCA engine can create a report that can be organized by IP addresses or by geographical boundaries or by group which can be considered profiles (Para 47-48). As shown in figure 4 a workflow is followed for automatically determining the vulnerability of the system and for assigning the remediation step (Para 61-70). As shown in figure 5, (Para 71) 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Cok, Moore, and Thakur in front of them to show how a the evaluation and setup of a system to comply with a network security standard can be modeled in a displayable workflow diagram with a set of buttons and steps.  The motivation to combine Cok with Thakur comes first from Cok where Cok expressly suggests a wide variety of tasks can be diagramed including entering personal information to which Thakur expressly teaches as a network security evaluation process to comply with a standard.  Further motivation to combine Thakur with Cok comes from Thakur where Thakur suggests a user interface that can assist with compliance to security compliance processes by reducing stress on customers and reducing the interaction with multiple parties by automating a portion of the process (para 9) to meet compliance requirements (Para 38) by depicting the workflow process and indicating status (Fig. 5a-c) in a dashboard (Para 71, 89). The motivation to combine Moore with Cok and Thakur comes from Moore to display a logical order of a process in a visual representation and indicate to a user both structure and status (Col. 1)  specifically so as to display visualizations of status of tasks in different ways ( Moore col 23-24). Thus, any workflow task can be displayed to a user in a variety of connected forms (Cok) with different status and process forms (Moore) to which an example of a workflow task can include a visualized workflow remediation process for evaluating compliance with a security standard (Thakur).
dependent claims 7-10, Cok teaches the process wherein each of the buttons indicates whether or not it can be triggered without first completing a non-respective task; and wherein the buttons are arranged in plural spatial sequences such that, within each spatial sequence, buttons are arranged in a spatial order corresponding to the temporal order of the respective tasks or hierarchically in a parent and child relationship and wherein the parent spatial sequence includes a button that indicates whether or not the respective task has been completed based on indications of whether or not a task has been completed for one or more buttons in one or more child spatial sequences of the parent spatial sequence ( Para 28). Cok expressly states different tasks can be performed in a different order after the start task. Data from one task can determine whether subsequent tasks are performed and in what order. Some tasks can be repeated as shown in 1C, inactive icons 3 and 4 are selectable or triggerable, as icon 2 is selected but not complete (Para 29). As shown, Fig. 3c, indicated icons 3 and 4 are selectable with item 32. Completion can be indicated by various graphical forms (Para 31). Cok teaches the connected tasks, remaining tasks and new tasks can all be color coded to indicate status and temporal attributes. As shown in figure 1D, 1E and 1F, each task has a triggerable icon and indicators to a second and third icon can be selected even though the second task has not completed. As shown in Para 32-33 depending on the consequences in a step, an operator may have to not complete a step or go back to a step from another step, as a new task can be selected before a task is completed. Alternatively, as shown in figure 2a-4, the operator completes tasks sequentially verses the dynamic diagram with various orders in figure 1a-1h. However, as shown in fig. 2c and 2e, 2f, a user can back up to a task or as shown in fig. 3 connect to an out of sequence task to complete a task with the indicators 32A and 32B in figure 4, have related tasks. Further, as shown in Fig. 7a-7f, a further alternative set of icons is shown where the next task indicators 32 can allow for icon C or A to be indicated as triggerable before step B completed (See 7b) or similarly 7C. As shown in Fig 7D, if the task in 7c was not completed then the user could have to finish C, as indicated (See Para 39). As shown in figure 8, the diagram indicates when the user can perform a current task by indication of a triggerable or focus icon. When a user selects a different icon then the focus moves to the selectable icon, as 
While, Cok teaches a task can be indicated as completed by either blinking, filling up, not blinking or an arrow in a diagram, the claim refers broadly to a task as being completed. Moore in this rejection is used to address the breadth of the terms “indicating that a button is triggerable” and the terms “not complete” vs “complete. In each of these terms an implied appearance on a graphical interface conveys the overall meaning. The skilled artisan prior to the effective date of the present application would understand that “graphically” one can indicate to a user through visual means a status a complete, incomplete, triggerable or non-triggerable in a variety of ways. For example, complete can mean a text based indicator, or color or check mark or other indicator. Conversely, incomplete can be displayed as an “x” or stop or color or other to convey the meaning visually. Similarly, triggerable meaning to be selected or is selectable can be conveyed through color vs absence of color, specific statements (e.g. select  me know or not) etc. Thus, as shown below in Moore the user interface conveys to the user how a respective task, via appearance conveys status.

Cok in view of Moore suggest the invention can be employed to complete a wide variety of tasks and other tasks and expressly teaches the order of the buttons corresponds to a normal temporal order of respective tasks such as those in ecommerce or entering personal information, or financial information (Cok Para 4-5, 28 and 34 and See Moore col. 16, lines 50-67; col. 17, lines 1-55; col. 20, lines 20-67; col. 21, lines 40-67) and where Moore suggests the navigation methods can be used in a variety of working environments and documents, accordingly it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Cok, Moore, and Thakur  in front of them to show how a the evaluation and setup of a system to comply with a network security standard can be modeled in a displayable workflow diagram with a set of buttons and steps..  The motivation to combine Cok with Thakur comes first from Cok where Cok expressly suggests a wide variety of tasks can be diagramed including entering personal information to which Thakur expressly teaches as a network security evaluation process to comply with a standard.  Further motivation to combine Thakur with Cok comes from Thakur where Thakur suggests a user interface that can assist with compliance to security compliance processes by reducing stress on customers and reducing the interaction with multiple parties by automating a portion of the process (para 9) to meet compliance requirements (Para 38) by depicting the workflow process and indicating status (Fig. 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.